 NEUHOFF BROS.,PACKERS451WE WILL, upon request,bargain with UNITED WHOLESALE,RETAIL ANDDEPARTMENT STORE UNION OF AMERICA,CIO, LOCAL 586, as the exclusive rep-resentative of all employees in the bargaining unit described below withrespect to wages, rates of pay,hours of employment,and other conditions ofemployment,and if an understanding is reached,embody such understandingin a signed agreement.The bargaining unit is :All employees of the Syracuse,New York,retail store, excluding thestoremanager and all supervisors as defined in the National LaborRelations Act.WE WILL NOT take any unilateral action in derogation of the above-namedunion's right to act as the exclusive representative of our employees in theabove-described unit, with respect to any matter properly subject to the col-lective-bargaining process.WE WILL NOT interfere,in any other manner,with the efforts of the unionto bargain collectively with us in regard to the above-mentioned matters, asthe exclusive representative of our employees in the appropriate unit de-scribed above.All of our employees are free to become, remain,or refrain from becomingmembers of the above-named union or any other labor organization,except tothe extent that their right to refrain may be affected by a lawful agreement whichrequires membership in a labor organization as a condition of employment.NATIONAL SHOES,INC., AND NATIONALSYRACUSE CORPORATION,Employer.Dated --------------------By -------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and mustnot be altered,defaced, or covered by any other material.NEUHOFF BROS., PACKERSandAMALGAMATED MEAT CUTTERS ANDBUTCHER WORKMEN OF NORTH AMERICA,AFL.Case No. 16-CA-431.March 11, 1953Decision and OrderOn December 31, 1952, Trial Examiner C. W. Whittemore issuedhis Intermediate Report in the above-entitled proceeding, findingthat the Respondent had not engaged in the unfair labor practicesalleged in the complaint,and recommending that the complaint bedismissed in its entirety, as set forth in the copy of the IntermediateReport attached hereto.Thereafter, the General Counsel filed excep-tions to the Intermediate Report and a supporting brief.The Board 1 has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.1Pursuant to the provisions of Section 3 (b) ofthe Act,the Board has delegated itspowers in connection with this case to a three-member panel[Chairman Herzog andMembers Styles and Peterson].103 NLRB No. 45. 452DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the General Counsel's exceptions and brief, and theentire record in the case, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner.OrderUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the complaint against the Respond-ent,Neuhoff Bros., Packers, Dallas, Texas, be, and it hereby is,dismissed.Intermediate ReportSTATEMENT OF THE CASECharges having been duly filed and served, a complaint and notice of hearingthereon having been issued and served by the General Counsel of the NationalLabor Relations Board, and an answer having been filed by the above-namedRespondent Company, a hearing involving allegations of unfair labor practicesin violation of Section 8 (a) (1), (3), and (5) of the National Labor RelationsAct, as amended, 61 Stat. 136, herein called the Act, was held in Dallas, Texas,before the undersigned Trial Examiner on October 28, 29, 30, 31, and November1, 3, and 5, 1952.In substance the complaint alleged and the answer denied that the Respond-ent: (1) On September 15, 1951, discriminatorily and to discourage union mem-bership laid off 10 named employees ; (2) on September 17 and thereafter refusedto bargain with the Union as the exclusive representative of all employees inan appropriate unit, although the Union had been so designated by a majorityof said employees; (3) through its officers and agents interrogated, threatened,promised benefits to, and engaged in surveillance of its employees; (4) by theforegoing unfair labor practices caused and prolonged a strike beginning onSeptember 17; (5) on various dates discriminatorily refused reinstatement to100 named employees; and (6) by said acts interfered with, restrained, andcoerced employees in the exercise of rights guaranteed by the Act.At the hearing all parties were represented, were afforded full opportunityto be heard, to examine and cross-examine witnesses, to introduce evidencepertinent to the issues, to argue orally upon the record, and to file briefs andproposed findings and conclusions.Argument was held. Briefs have beenreceived from General Counsel and the Respondent.During the course of the hearing, upon motion by the Respondent, the com-plaint was dismissed as to the 8 (a) (5) allegations. At the conclusion of thehearing ruling was reserved upon a motion by the Respondent to dismiss theremaining allegations of the complaint. The motion is disposed of by the findings,conclusions, and recommendations appearing below.After the hearing counselfor the Respondent filed a motion to correct the transcript in certain respects.No objection having been received, said motion, hereby made a part of the record,is granted.Upon the entire record in the case, and from his observation of the witnesses,the Trial Examiner makes the following : NEUHOFF BROS., PACKERSFINDINGS OF FACTI. THE BUSINESS OF THE RESPONDENT453Neuhoff Bros., Packers, is a Texas corporation having its principal office andplace of business in Dallas, Texas, where it is engaged in the slaughtering,processing, sale, and distribution of beef, pork, veal, and related products.The Respondent annually purchases cattle and hogs valued at more than$1,000,000, of which more than 20 percent is shipped to the Dallas plant frompoints outside the State of Texas. It annually sells products valued at morethan $1,000,000, of which more than 10 percent is shipped to points outside theState of Texas.It is found that the Respondent is engaged in commerce within the meaningof the Act.II. THE LABOR ORGANIZATION INVOLVEDAmalgamated Meat Cutters and Butcher Workmen of North America, AFL,is a labor organization admitting to membership employees of the Respondent.III. THE ALLEGED UNFAIR LABOR PRACTICESA. Events andissuesThe major issues here remaining' for determination all stem from events ofthe week ending Saturday, September 15, 1951, although some of the events them-selves were rooted in preceding occurrences or circumstances. In short: (1)On Thursday management decided to stop killing cows in large number for theavowed reason that its current killings had failed to comply with regulationsof the Office of Price Stabilization; (2) on Friday management determined tolay off its beef-boning crew, for the claimed reason that this crew would not beneeded with cessation of cow-killing; (3) later on Friday management receivedfrom the Union a written claim that it represented a majority of all its employees ;and (4) on Saturday management laid off all 10 of its beef-boning crew.It is General Counsel's claim that the real and illegal purpose of the September15 layoff was to discourage union membership. Upon the merit of this claimdepend certain of his other allegations'that a strike beginning on September17 was caused by the layoff, and so was an unfair labor practice strike, and thatthe Respondent's failure to reinstate strikers thereafter, immediately upon re-ceipt of their unconditional offers to return, constituted additional unfair laborpractices.Early in the hearing General Counsel made it clear that he wouldadduce evidence to support his claim of an unfair labor practice strike, butthat he neither claimed nor would endeavor to prove that the Respondent dis-criminated in the selection of individuals for reemployment during or after aneconomic strike.B. Facts, evidence,and conclusion bearing upon the layoffGeneral Counsel claims that the 10 persons were laid off on September 15 "be-cause of their membership in or activities on behalf of the Union." Since thereis no credible testimony that any of the 10 were given thisreason in explana-tion of their layoff, it follows that the preponderance of evidencemust depictcircumstances from which it may reasonably be inferredthat the illegal causeexisted.The Trial Examiner is unable to agree with GeneralCounsel in hisapparent contention, argued both orally and in his brief,that statistical flaws inAs noted, the 8 (a) (5) issue wasdisposedof during the hearing.257965-54-vol. 103-30 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Respondent's defense must be viewed only as sound supportfor his owncase.There is no showing that any of the 10 was actually a member of the Unionon September 15. Credible evidence establishes that only 4 2 of the 10had signedauthorization cards before that date, and that only 3 8 of these 4 hadengagedin union activities other than by signing a card. Thus as to 6 of the10 thereis anabsence of facts from which even a strained inference might be drawnthat the Company had knowledge of their activity and therefore acted to dis-courage it.Although the Union claimed, in its letter received September 14 bythe Company, to represent a majority of all the employees, it actually did notrepresent a majority of the boning crew.In his oral argument General Counsel points to "the normal amount of 8 (a)(1)" acts, showing that the layoff "was fully calculated to defeat union activity."The record reveals a dearth of evidence, even if accepted at its face value, whichrelates to illegal interference, restraint, and coercion beforeSeptember 15.Only 3 employees, of a total force of about 600, testified to allegedmajor in-cidents of this nature.Of significance to the point of alleged company motive is the claim, if true,of employee David Meza, who said that his foreman, Raymond Hrabal, toldhim on Friday, September 14, that "they had ten boys in the cutting room linedup that were going to be fired because they had joineda union."Meza furthersaid that Hrabal made this statement in response to his own question as towhat the "foreman" had just told another employee, Juanita Alvarez. On cross-examination Meza changed his testimony as to the department involved andclaimed Hrabal said the "boning" room.Alvarez' testimony, if believed, onlypartly corroborates Meza-for she said that Hrabal told her "they" were goingto fire "some of the boning gang" for the implied reason that "it is getting hotup there."Although Hrabal was not a witness, the TrialExamineris not convinced thathe actually made the statements claimed by Meza and Alvarez or, if he madethem, that they may be attributed to management. Credible evidenceestablishesthat Hrabal was not a foreman or a supervisor within the meaning of the Act.Meza's credibility was shaken when, even upon redirect examination, he stoutlyinsisted that he had never told anyone about the incident-anyone at the plant,outside the plant, or connected with the National Labor Relations Board.As toAlvarez, the Trial Examiner is unable to find credible her version of anotherincident.In short, the preponderance of credible evidence does not support afinding that a representative of management told employees that members ofthe boning gang were to be fired because of their union activities.Juanita Alvarez, identified above, also said that Elmer Simmons, foreman ofthe cutting department, on two occasions a week or two before September 15,told her in effect that with a union the employees would have no paid vacations,no rest periods, and no Christmas bonus. She claimed further than on thesecond occasion she was making boxes and that another employee, Vidal, wasalsopresent.Her testimony is not only contradicted by Simmons, but also byVidal.Simmons, Vidal, and a third employee, Isabel Camacho, who was regu-larly assigned to the boxmaking job, denied that Alvarez ever made boxes for2Angel Reyes, David Fuentes, Rudy Ochoa, and Rudy Salazar. Although Reyes testi-fied that 2 more of the 10-Paul Velez and Frank Gutierrez-signed cards in August, theircards were not offered.Velez was a witness for General Counsel but was not questionedon the point.For reasons discussed more fully above, the Trial Examiner cannot acceptas true Reyes' testimony where unsupported by credible evidence.3Reyes, Fuentes, and Ochoa. NEUHOFF BROS., PACKERS455the department.Under the circumstances, the TrialExaminerisunable toaccept as credible Alvarez' testimonyrelating to Simmons.Angel Reyes, 1 of the 10 bonerslaid off andthe employee leader of theorganizational efforts, testified thatForeman JimmyDelgado told him Superin-tendent Martin McRedmond had asked him, before the layoff, who the unionleaders were but that he had said he did not know. Delgado, a witness forGeneral Counsel, corroborated Reyes' testimony,in substance,on this point.The Trial Examiner is unable to find, however, that McRedmond's inquiry ofForeman Delgado, or Delgado's relating it to Reyes, constituted a threat ofreprisal or promise of benefit or was otherwise coercive.Certainly the incidentcannot serve as the basis for a finding that from Delgado the superintendentascertained the identity of the leaders.On the contrary, it would point to theprobability that on the day the layoff was decided upon management was unawareof who the leaders, if any, were.Reyes also testified, with partial corroboration, that sometime before September15 he confided in a newly hired foreman, Kezmer Wach, and told him that hewas organizing the employees.This much Wach, as a witness, admitted, andadded that he had volunteered the opinion to Reyes thathe was "making a mis-take."Reyes further testified, and Wach denied, that at latersocialmeetingsWach had told him the Company would fire him, and offered him more moneyif he would cease his activities.Reyes also said that on two successive paydaysbefore the layoff he had been given more money than he had earned-$10 oneweek and $15 another. Company records refute this apparent claim of "benefits,"and establish that only once in the material period was he overpaid, and that theerror was caused by misplaced decimal points-the total error amounting to431.99.Where unsupported by credible testimony, the Trial Examiner cannot acceptReyes' testimony as trustworthy.He admitted he had been convicted of "killing-shooting a man" and that before the hearing he had denied such conviction whena witness in another case before a Texas justice of the peace court.Wach denied and there is no credible evidence to show that he violated Reyes'confidence, as to his organizational efforts.He was a foreman in another depart-ment, and was in Canada at the time of the layoff ; he was neither consultedabout the layoff nor was he actually serving as the foreman of any departmentat the time.According to Reyes' own testimony, applicants for union membership weresigned up in secret, behind closed doors.In summary, the Trial Examiner is unable to find, from credible evidence, thatmanagement knew or believed that the leader or leaders of the union activitywere in the boning crew before September 15.The preponderance of credible evidence fails to establish management knowl-edge or suspicion-a prime requisite for a conclusion that its motives were illegalin the layoff. It follows, and the Trial Examiner concludes and finds, that theevidence is insufficient to establish that : (1) Thelayoffof September 15 wasdiscriminatory and to discourage union membership; (2) before that date man-agement or supervisors engaged in interference, restraint, or coercion;and (3)the strike beginning on September 17 was caused by the Employer's unfair laborpractices.44In view of the above conclusion,it appears unnecessary here to analyze the contentionof General Counsel that there are serious inconsistencies in certain reports and statisticscompiled by the Respondent to show the economic necessity for temporarily discontinuingthe killing of cows. It is undisputed that a compliance problem existed and began beforeany union activity,that a Government official was consulted about it,that it became acuteduring the week ending September 15, and that upon Its disappearance several weekslater the boners were recalled to work. 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDC. The strikeand alleged interference thereafter .A substantial number of employees remained away from the plant on Monday,September 17, in protest against the layoff, and 2 or 3 days later picket lineswere set up.General Counsel introduced some evidence which, if credited, would show thatthe Respondent interfered with the employees' rights to engage in collectiveactivities.Employee Elmer Beasley said that on the morning of September 17,outside the plant gates, he heard Joe Neuhoff, one of the Neuhoff brothers, askall who had not signed a union card to come in to work, and that he heard Neu-hoff tell another employee, Jewel Carpenter, "You know Christmas is coming."That such a discriminatory request or implied threat was made by Neuhoff wasnot only denied by the official himself, but by many employees, including Car-penter, who, Beasley said, were also present at the time. The Trial Examineris unable to accept as true Beasley's unsupported claims.As noted heretofore, General Counsel specifically stated that, absent a findingof an unfair labor practice strike, he made no claim of discriminatory selection ofstrikers for return to work.Nor does the record permit such a finding.It will be recommended that the complaint be dismissed in its entirety.Upon the foregoing findings of fact and upon the entire record in the case, theTrial Examiner makes the following :CONCLUSIONS OF LAW1.The operations of the Respondent occur in commerce within the meaning ofSection 2 (6) of the Act.2.Amalgamated Meat Cutters and Butcher Workmen of North America, AFL,is a labor organization within the meaning of Section 2 (5) of the Act.3.The Respondent has not engaged in unfair labor practices, as alleged in thecomplaint, within the meaning of Section 8 (a) (1) and (3) of the Act.[Recommendations omitted from publication in this volume.]MARMANBAG COMPANY,INC.andSTOVE MOUNTERS INTERNATIONALUNION OF NORTHAMERICA, AFL, PETITIONER.Case No. 10-RC-2048.March 11, 1953Decision and Certification of RepresentativesPursuant to a stipulation for certification upon consent election, anelection by secret ballot was conducted among the employees in thestipulated unit on November 3, 1952, under the direction and super-vision of the Regional Director for the Tenth Region.Thereafter,a tally of ballots was furnished the parties.The tally showed thatof approximately 53 eligible voters, 47 cast valid ballots, of which 29were for, and 18 against, the Petitioner.There were neither void norchallenged ballots.On November 10, 1952, the Employer filed objections to the resultsof the election.Thereafter, in accordance with the Board's Rulesand Regulations, the Regional Director conducted an investigation103 NLRB No. 59.